OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed. Despite the defendant’s manifested awareness of the Trial Judge’s involvement in the plea negotiations and of the statutorily prescribed term for a class A-III felony, neither at the time he decided to plead guilty, nor at his sentencing four *1048months later, did the defendant take any exception. Nor did he subsequently move to vacate the plea and the sentence imposed thereon. Consequently, any errors in connection therewith, if errors they were, not having been preserved, are now beyond our power of review (CPL 470.05, subd 2; People v McGowen, 42 NY2d 905, 907 [alleged sentence defect resulting from court’s failure to make youthful offender determination]; People v Adams, 38 NY2d 605, 607 [alleged speedy trial defect]).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur.
Order affirmed in a memorandum.